Name: Commission Regulation (EC) No 1620/2001 of 8 August 2001 amending Regulation (EC) No 1232/2001 opening crisis distillation as provided for in Article 30 of Council Regulation (EC) No 1493/1999 for table wine in Italy
 Type: Regulation
 Subject Matter: beverages and sugar;  Europe;  food technology
 Date Published: nan

 Avis juridique important|32001R1620Commission Regulation (EC) No 1620/2001 of 8 August 2001 amending Regulation (EC) No 1232/2001 opening crisis distillation as provided for in Article 30 of Council Regulation (EC) No 1493/1999 for table wine in Italy Official Journal L 215 , 09/08/2001 P. 0017 - 0017Commission Regulation (EC) No 1620/2001of 8 August 2001amending Regulation (EC) No 1232/2001 opening crisis distillation as provided for in Article 30 of Council Regulation (EC) No 1493/1999 for table wine in ItalyTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1493/1999 of 17 May 1999 on the common organisation of the market in wine(1), as last amended by Regulation (EC) No 2826/2000(2), and in particular Articles 30 and 33 thereof,Whereas:(1) Commission Regulation (EC) No 1232/2001(3) opens the crisis distillation provided for in Article 30 of Regulation (EC) No 1493/1999 for table wines in Italy. The quantity for which this distillation was opened was fixed at 1200000 hl. Article 4 of the Regulation stipulates that the Member State is to take the necessary administrative steps to approve the contracts entered into and indicate the rate of reduction applied if the total quantity covered by the contracts exceeds the total volume of 1200000 hl. A calculating error was made when fixing this rate which increased the overall quantity to 1211500 hl when the rate was applied. In order to take account of this situation, the overall quantity for which crisis distillation is opened in Italy should be increased to 1211500 hl.(2) As approval of the final contracts must take place no later than 27 July 2001, this amendment must apply before that date.(3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine,HAS ADOPTED THIS REGULATION:Article 1Article 1 of Regulation (EC) No 1232/2001 is replaced by the following: "Article 1Crisis distillation as provided for in Article 30 of Regulation (EC) No 1493/1999 is hereby opened for a maximum of 1211500 hectolitres of table wine in Italy."Article 2This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.It shall apply from 26 July 2001.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 8 August 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 179, 14.7.1999, p. 1.(2) OJ L 328, 23.12.2000, p. 2.(3) OJ L 168, 23.6.2001, p. 9.